Order entered August 30, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00115-CV

                                SHEILA TAYLOR, Appellant

                                                V.

                                  WELLS FARGO, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00369-E

                                            ORDER
       On August 1, 2016, the Court rejected the brief filed by Appellant as deficient and

directed her to file a corrected brief on or before August 11, 2016. The Court received but did

not file appellant’s “Opening Brief and Excerpt of Record” on August 15, 2016 and notified

appellant that a motion for extension of time to file the brief was required before the Court could

file the untimely brief. Before the Court is Appellant’s August 25, 2016 motion for extension of

time to file her corrected brief. We GRANT the motion for extension and DIRECT the clerk of

the court to file the brief received by the Court on August 15, 2016 and mark it filed on August

25, 2016. Appellee’s brief is now due to be filed on or before October 26, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE